                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                           No. 7:16-CV-00389-FL

CHRISTY MCGIRT,                   )
                                  )
             Plaintiff,           )
                                  )
v.                                )     ORDER
                                  )
ANDREW SAUL,                      )
Commissioner of                  )
Social Security,                  )
                                  )
             Defendant.           )
                                  )


      Plaintiff’s counsel filed a motion for approval of attorney fees under section

206(b) of the Social Security Act, 42 U.S.C. § 406(b), in the amount of $7,513.00.

Attorney’s fees under section 206(b) are paid from past-due benefits awarded to a

successful claimant. 42 U.S.C. § 406(b). Plaintiff has previously been awarded

attorney’s fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, in

the amount of $5,600.00.

      Defendant filed a response, stating that under Gisbrecht v. Barnhart, 535

U.S. 789 (2002), it is the duty of the Court to determine a reasonable fee.
      It is ORDERED that Plaintiff’s counsel be awarded fees under 42 U.S.C. §
                           7,513.00
406(b) in the amount of $_____________, and refund to Plaintiff the smaller award

between this amount and the EAJA award.
                                     June
                       21st day of ______________,
      SO ORDERED, this ____                        2019.




                                      ____________________________
                                      LOUISE W. FLANAGAN
                                      United States District Court Judge
